DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blackaby (Patent No.: US 6684055B1) and further in view of Kondo (Pub. No.: US 2015/0183618A1) and Cook (Patent No.: US 6032020) and GARCIA (Pub. No.;: US 2014/0224591A1).
With respect to claim 1:
Blackaby discloses an elevator system, comprising: an elevator car associated with at least one radio frequency transceiver (fig.1, item 12 is an elevator car), the elevator car configured to open at openings associated with floors as the elevator car moves in a hoistway (col.2, line 45-57); the openings being associated with  elevator landing signaling devices (col.2, line 45-57 discloses that each motor 18 receives electronic direction and commands from controller dedicated to each elevator);  primary antenna (col.2, line 45-57);
Blackaby does not explicitly disclose each including,  the primary antenna including a passive repeater antenna configured to transmit and receive radio frequency signals with an external wireless communication network; and a secondary antenna within the hoistway on the second side of the wall, the secondary antenna communicatively connected to respective ones of the primary antenna via wires penetrating same ones of the through-hole in the walls as the control wiring to form antenna pairs such that the antenna pairs are distributed substantially evenly between the floors to provide radio signal coverage for a whole length of the hoistway, the secondary antenna each including a passive repeater antenna  configured to transmit and receive radio frequency signals with the at least one radio frequency transceiver within the elevator car; 2Application No.: 16/217,674 Atty. Docket No.: 8959-000260-US 
	Kondo discloses a primary antenna within the elevator (fig.1, item 6 as in parag. 0030); the secondary antenna configured to transmit and receive radio frequency signals with the at least one radio frequency transceiver within the elevator car (parag. 0034-0036);
(parag. 0027-0036); secondary antenna communicatively connected to the primary antenna, the secondary antenna including a passive repeater antenna  configured to transmit and receive radio frequency signals with the at least one radio frequency transceiver within the elevator car (parag. 0027-0036); 2Application No.: 16/217,674 Atty. Docket No.: 8959-000260-US
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Kondo into the teaching of Blackaby in order to register a floor, which is daily used with a high frequency 
as a destination floor without requiring a button operation or the like.
	Cook discloses repeater antenna configured to transmit and receive radio frequency signals with an external wireless communication network, the secondary antenna communicatively connected to the primary antenna, the secondary antenna including a passive repeater antenna configured to transmit and receive radio frequency signals with the at least one radio frequency transceiver (fig.1, with antenna 40 and antenna 42 that represent repeater antenna and communicate with each other).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Cook into the teaching of Blackaby in view of Kondo in order to fulfill the communication needs of the occupants.
	Blackaby, Kondo and Cook do not explicitly disclose elevator landing signaling devices mounted on first sides of walls of the floors facing the hoistway such that the elevator landing signaling devices are associated with respective ones of the openings, the elevator landing signaling devices connected to an elevator controller via control 
	GARCIA discloses elevator landing signaling devices mounted on first sides of walls of the floors facing the hoistway such that the elevator landing signaling devices are associated with respective ones of the openings, the elevator landing signaling devices connected to an elevator controller via control wiring penetrating through-holes in the walls, the elevator landing signaling devices including (fig. 6, item 28 are landing the signaling devices as in parag. 0073); wires penetrating same ones of the through-hole in the walls as the control wiring to form antenna pairs such that the antenna pairs are distributed substantially evenly between the floors to provide radio signal coverage for a whole length of the hoistway (fig.2-fig. 10 shows the wall having built in panel connected together through wires).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of GARCIA into the teaching of Blackaby in view of Kondo and Cook in order to move an elevator car within the elevator hoistway via a hoisting rope arrangement.

With respect to claims 2, 15:
Kondo discloses the elevator system according to claim 1, wherein at least one of the elevator landing signaling devices comprise at least one of elevator call buttons, elevator hall lanterns or elevator hall indicators such that the primary antenna is within a device associated with transmitting signals associated with elevator calls (parag. 0003-0004, 0041, 9942).
With respect to claim 4:
Blackaby discloses the elevator system according to claim 1, wherein one of the antenna pairs is arranged in a top floor (fig. 1, item 29).
With respect to claim 5:
Blackaby discloses the elevator system according to claim 1, wherein one of the antenna pairs is arranged in a bottom floor (fig.1, item 32).  
With respect to claim 6:
Cook discloses the elevator system wherein the secondary antenna is communicatively connected to the primary antenna via the wire and a connector, the connector being  in one of the elevator landing signaling devices (Cook discloses in fig.1, that antenna 40 is connected to antenna 42 by a cable 48).  
With respect to claim 7:
Cook discloses the elevator system wherein the connector is on a printed circuit board of one of the elevator landing signaling devices (fig.1).
With respect to claim 8:
Kondo discloses the elevator system according to claim 1, wherein the primary antenna is on or in a printed circuit board of the one of the elevator landing signaling devices (fig.1, item 6).  
With respect to claim 10:
Blackaby discloses the elevator system according to claim 1, wherein the external wireless communication network is a wireless telecommunication network (col.1, line 51-65).  
With respect to claims 11, 17:

With respect to claim 12:
Claim 12 is similar to claim 1 and is being rejected for the same reason.
With respect to claim 13:
Kondo discloses the elevator system of claim 12, wherein the primary antennas and the secondary antennas are arranged as antenna pairs such that the antenna pairs are distributed substantially evenly between floors of a building to provide radio signal coverage for a whole length of the hoistway (fig.2, item 6, 7).
With respect to claim 14:
Cook discloses the elevator system of claim 12, wherein the primary antennas and the secondary antennas each include passive repeaters (fig. 1 is a repeater). 
With respect to claim 16:
Kondo discloses the elevator system of claim 12, wherein the primary antennas and the secondary antennas are arranged as antenna pairs associated with landings of a building such that, in each of the antenna pairs, the primary antennas are outside the hoistway on a respective one of the landings and the secondary antennas are inside the hoistway adjacent to the respective one of the landings (fig.1, item 6 and 7 are both inside and outside).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blackaby (Patent No.: US 6684055B1), Kondo (Pub. No.: US 2015/0183618A1), Cook (Patent No.: US 6032020), GARCIA (Pub. No.: US 2014/0224591A1) as applied to claim 1 above and further in view of Szakelyhidi (Pub. No.: US 2015/0148855A1).
With respect to claim 9:
The rejection of claim 1 is incorporated; Blackaby, Kondo, Cook and GARCIA do not explicitly disclose the elevator system wherein the primary antenna comprises a metal foil.  
Szakelyhidi discloses antenna with metal foil (claim 19, 20). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Szakelyhidi into the teaching of Blackaby in view of Cook, Kondo and GARCIA in order to attenuate or block wireless signals.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649